Appleton, C. J.
A defendant whose property has been attached on a writ against him, cannot be legally arrested on the same process. Trafton v. Gardiner, 39 Maine, 501.
*411In the original action in which the bond in suit was taken, there were two defendants. The property of one was attached. The other was arrested, the plaintiffs having made and subscribed the oath required by R. S., c. 113, § 2. The service on every defendant is a several service. The alternative mandate in the writ applies to each defendant where there are many. It matters not whether there be several suits against the several parties to a contract, or one suit against all. The service must be on each. It is nothing to one defendant that the property of a co-defendant has been attached. He is not thereby exempt from arrest.
The bond is valid.
Judgment for plaintiffs for the amount of the original judgment, and interest.
Cutting, Kent, Barrows, Danforth, and Tapley, JJ., concurred.